Citation Nr: 1737617	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-57 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot.

2.  Entitlement to service connection for an acquired psychiatric disorder as secondary to the service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran did not request a hearing in connection with this appeal.

The Veteran's claim of entitlement to service connection for major depressive disorder has been characterized more broadly to reflect the multiple diagnoses of his symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009); July 2016 VA Examination (including diagnoses of major depression, persistent depressive disorder, social anxiety disorder, as well as alcohol, cocaine, and cannabis dependence all in remission).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral foot disabilities result in moderate disability characterized by pain on use of the feet and characteristic callosities with relief from symptoms with use of orthotics, but not severe disability with marked deformity or pronounced disability with marked pronation and severe spasm of the tendo achillis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

I.  Duties to Notify and Assist
	
The regulations pertinent to this decision were initially provided to the Veteran in the October 2016 Statement of the Case.  Because he has had adequate notice of the pertinent laws, they will not be repeated in detail here.

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 (b).

Here, the Veteran filed his claims as fully developed claims (FDC) in June 2016 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA.  When filing an FDC, a veteran submits all evidence relevant and pertinent to the claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the veteran what evidence is required to substantiate a claim for service connection, the veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  The Veteran's signature on the VA Form 21-526EZ indicates that he has received all essential notice required by the VCAA.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.

VA also satisfied its duty to obtain medical examinations.  VA provided the Veteran with a medical examination in July 2016.  The examination with respect to the bilateral feet was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
II.  Increased Rating:  Bilateral Feet

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for his service-connected bilateral foot disabilities.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In applying the rating schedule, the Board has considered all applicable regulations, including, but not limited to, 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59; see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (pain, weakness, fatigability, etc.).

The Board acknowledges that the Veteran contends that the service-connected disability on appeal warrants a higher evaluation.  However, in determining the actual degree of disability, medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of the frequency, severity, and duration of symptoms, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran are not competent evidence of the clinical significance of his symptoms.  Id.  Therefore, the Board will rely primarily on the medical evidence of record, though it will consider the Veteran's statements and lay observations in light of the competent medical evidence regarding the clinical significance of symptoms he is able to observe and report.

His bilateral foot disabilities has been assigned an initial 10 percent rating under DC 5276 (flatfoot).  He claims entitlement to at least a 30 percent rating for severe symptoms.

Under DC 5276, a 10 percent rating is warranted for moderate disability characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  

A rating of 20 percent (unilateral) or 30 percent (bilateral) is warranted for severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

A rating of 30 percent (unilateral) or 50 percent (bilateral) is warranted for pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

DC 5277 provides for a 10 percent rating where there is atrophy of the musculature, disturbed circulation, and weakness.  The symptoms of the Veteran's bilateral foot disabilities do not meet those criteria, so a rating under DC 5277 is not warranted.  See, e.g., July 2016 VA Examination.

The Veteran does not have the conditions rated under DCs 5278 (claw foot), 5281 (hallux rigidus), or 5283 (tarsal, or metatarsal bones, malunion of or nonunion of), so a rating under any of those diagnostic codes is not warranted.  See, e.g., July 2016 VA Examination.

The Veteran does have metatarsalgia, so DC 5279 is relevant.  DC 5279 provides for a 10 percent rating for bilateral metatarsalgia.  However, the primary symptom associated with his metatarsalgia is pain in his foot which is a symptom that is duplicative or overlapping with the symptoms upon which his current rating under DC 5276 is based.  Therefore, a separate, additional rating under DC 5279 would constitute impermissible pyramiding under the circumstances of this case.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  Changing the currently assigned diagnostic code from DC 5276 to DC 5279 would not benefit the Veteran.

Finally, DC 5284 provides for ratings for 10 percent (moderate), 20 percent (moderately severe), or 30 percent (severe) ratings for "Foot injuries, other."  As discussed below, the Veteran's bilateral foot disabilities result in moderate disability, so it is not appropriate to assign a rating higher than 10 percent under DC 5284.  Therefore, the Veteran would not benefit from a change in diagnostic codes from DC 5276 to DC 5284.  Also, an additional rating under DC 5284 would violate the rule against pyramiding as the symptoms that would justify any such rating are duplicative of or overlap with the symptoms (e.g., pain on use) upon which the rating under DC 5276 is based.  38 C.F.R. § 4.14.

The most pertinent medical evidence regarding the severity of the Veteran's bilateral foot disabilities is the July 2016 VA examination.  The VA examiner diagnosed pes planus (flat foot), metatarsalgia, plantar fasciitis, keratotic lesions, and a fibroma mass of the left foot.  At the examination, the Veteran reported increased pain that interfered with his ability to walk long distances, climb stairs, and perform certain chores (i.e., mowing the yard).  The examiner noted the absence of pain on manipulation of the feet and the lack of any indication of swelling on use.  There were characteristic calluses on both feet and decreased longitudinal arch height of both feet on weight-bearing.  The Veteran wore arch supports that provided effective relief of symptoms.  The Veteran did not have extreme tenderness of the plantar surfaces of the feet, objective evidence of marked deformity, marked pronation, a weight-bearing line that fell over or medial to the great toe, inward bowing of the Achilles' tendon, marked inward displacement and severe spasm of the Achilles' tendon, or Morton's neuroma.  The Veteran did not have hallux valgus, hallux rigidus, hammer toe, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries or conditions other than those discussed above.  The examiner noted that the Veteran's pain was "subjective only" and his foot disabilities resulted in no functional loss.  He stated he was unable to determine, without resorting to speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the foot was used repeatedly over time.

The Board has also reviewed the available treatment records.  An August 2016 VA Nursing Note documents the Veteran's report of aching pain in the bottom of his feet that affected "all areas of my life."  See also April 2016 VA Nursing Note ("Pt reports pain to bilateral feet plantar.  Pt has calluses to bilateral hallux plantar. [Assessment:] Alteration in comfort.").

The medical evidence is against finding that the Veteran meets the criteria for any higher rating under DC 5276.  While he does have characteristic callosities of both feet (in the 30 percent criteria), he does not have severe disability "with objective evidence of marked deformity...., pain on manipulation..., or indication of swelling on use."  Instead, his symptoms much more closely match the 10 percent criteria:  moderate disability with pain on use of feet (but without weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation).  Therefore, he does not meet or more closely approximate the criteria for a 30 percent rating under DC 5276.

He also does not meet or more closely approximate the criteria for a 50 percent rating under DC 5276 as he does not meet any of the criteria:  pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

His primary symptom is subjective pain and that symptom is listed in the criteria for a 10 percent rating under DC 5276.  The currently assigned 10 percent rating adequately compensates the Veteran for his symptoms under the rating schedule. 

The Board has also considered whether a separate rating for the Veteran's bilateral keratotic lesions is warranted under the schedule for rating skin disabilities.  There is no evidence that the keratotic lesions fit any of the criteria for a compensable rating under DCs 7800-7833, including particularly 7800-7806 and 7824 (requiring use of systemic medication for a compensable rating).  A separate or additional rating for the keratotic lesions is not warranted.

Therefore, the greater weight of the evidence is against assigning any higher or additional ratings for his bilateral foot disabilities.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot, is denied.


REMAND

The July 2016 VA examiner's opinion did not address whether the Veteran's acquired psychiatric disability was aggravated by his service-connected disabilities.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (holding that an opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition); 38 C.F.R. § 3.310.  An adequate opinion is necessary to decide the claim.  See Allen, 7 Vet. App. at 448-49; Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The entire claims file should be reviewed by the examiner who examined the Veteran in July 2016 (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.

After reviewing the record, the examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder was aggravated beyond the natural progress of the disease process by his service-connected bilateral foot disabilities.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  After completing any additional development deemed necessary, readjudicate the appellant's claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


